UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15 (d) of the Securities and Exchange Act of 1934. Date of Report (Date of earliest event reported)November 8, 2007 AUTOLIV, INC. (Exact name of registrant as specified in its chapter) Delaware (State or other juris- diction of incorporation) 001-12933 (Commission File Number) 51-0378542 (I.R.S. Employer Identification No.) WorldTradeCenter, Klarabergsviadukten 70, SE-107 24 Stockholm, Sweden (Address of principal executive offices) Registrant's telephone number, including area code +46-8- Not Applicable (Former name or former address, if changed since last report) Item 8.01 Other Events On November 8, 2007 Autoliv, Inc. (the “Company”) issued a press release announcing that its Board of Directors has approved an extension of the Company’s stock repurchase program. As a result, management is authorized to repurchase an additional 7.5 million shares or approximately 10% of the Company’s outstanding common stock of approximately 75 million shares. (c) EXHIBITS 99.1Press Release of Autoliv, Inc. dated November 8, 2007 announcing Autoliv, Inc.'s extension of the stock repurchase program. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date November 8, 2007 AUTOLIV, INC. (Registrant) /s/Lars A. Sjöbring Lars A. Sjöbring Vice President - Legal Affairs, General Counsel and Secretary
